DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to the specification, specifically the title of the invention, has overcome the previous objection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0042118 to Mugiraneza et al. (Mugiraneza) in view of U.S. Publication No. 2016/0202813 to Lee et al. (Lee).
As to claim 17, Mugiraneza discloses a display device comprising: 
a display panel configured to display an image (Fig. 18; Para. 0100,0101, he liquid crystal display panel 30 includes a circuit substrate 32, a facing substrate 33 that is arranged facing the circuit substrate 32, and a liquid crystal layer 54); 
an input sensor on the display panel (Fig. 13, 14, 16, 17; Para. 0028, the touch panel 1 includes a plurality of drive electrodes 4 which are formed in the drive layer 2 in parallel to each other along an X direction (first direction), a plurality of touch sense electrodes 5 that are formed in the sense layer 3 in parallel to each other along a Y direction (second direction)); 
a window on the input sensor (Fig. 18; Para. 0106, cover glass, 52);
an approach sensing electrode (Fig. 13, 14, 16, 17; Para. 0076, a proximity sense electrode 7a which is arranged in a U-shape so as to further surround the plurality of proximity sense electrodes 7 arranged so as to surround the respective touch sense electrodes 5 is provided); and 
a sensor controller connected to the input sensor and the approach sensing electrode (Fig. 4; Para. 0046, touch controller, 17), 
wherein the sensor controller is configured to drive the input sensor in a first driving mode during a first input sensing frame and to drive the input sensor in a second driving mode during a second input sensing frame (Fig. 4; Para. 0046, the touch panel controller 17 has a detection circuit 17b that detects a touch position by reading out, along the plurality of touch sense electrodes 5, linear sum signals S5 which are based on the drive voltage signals S1 applied to the drive electrodes 4 for the touch detection period T1 and are originated from charges of the plurality of capacitors and that detects proximity of the RFID apparatus 9 by reading out, along the plurality of touch sense electrodes 5, liner sum signals S6 which are based on the touch panel transmitter signals S2 applied to the drive electrodes 4 for the RFID apparatus detection period T2, are originated from charges of the plurality of capacitors, and are affected by a change of a coupled charge between the touch sense electrode 5 and the proximity sense electrode 7 in which a proximity sense electrode signal S4 flows due to the proximity of the RFID apparatus 9), and 
the sensor controller is further configured to provide an uplink signal to the approach sensing electrode in response to the input sensor operating in the first or second driving mode (Para. 0051, the drive circuit 17a applies the touch panel transmitter signals S2 to the plurality of drive electrodes 4 for the RFID apparatus detection period T2).
Mugiraneza does not expressly disclose an approach sensing electrode directly on a rear surface of the window.
Lee teaches an approach sensing electrode directly on a rear surface of the window (Fig. 11, 12, 13; Para. 0122-0124 A cover window W may be attached onto the touch sensor layer 280 by an adhesive layer L).
It would have been obvious to one of ordinary skill in the art to modify the display device of Mugiraneza to include the window structure of Lee because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the cover glass structure of Mugiraneza and the window structure of Lee perform the same general and predictable function, the predictable function being protection of the device from environmental elements. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the cover glass structure of Mugiraneza by replacing it with the window structure of Lee. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As to claim 18, Mugiraneza and Lee disclose the display device of claim 17.  Mugiraneza discloses wherein the input sensor comprises: 
a plurality of first sensing electrodes (Fig. 13, 14, 16, 17; Para. 0028, the touch panel 1 includes a plurality of drive electrodes 4 which are formed in the drive layer 2 in parallel to each other along an X direction (first direction)); and 
a plurality of second sensing electrodes electrically insulated from the first sensing electrodes (Fig. 13, 14, 16, 17; Para. 0028, a plurality of touch sense electrodes 5 that are formed in the sense layer 3 in parallel to each other along a Y direction (second direction)).

As to claim 19, Mugiraneza and Lee disclose the display device of claim 18.  Mugiraneza discloses wherein the approach sensing electrode does not overlap the first and second sensing electrodes (Fig. 14, 17; a proximity sense electrode 7a).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 has been amended to include previously determined allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/           Examiner, Art Unit 2626